DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201941054650, filed on 12/31/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/22/2020 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
                           Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
        The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-17 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 19 of co-pending (Application No. 17/088, 981 hereinafter co-pending ‘981) and claim 8 of co-pending (Application No. 17/089, 021 hereinafter co-pending ‘021) in view of Sarva et al. (US. Pub. No. 2020/0162377 A1, hereinafter Sarva) further in view of Maino et al. (US. Pub. No. 2016/0134526 A1, hereinafter Maino) and further in view of Ghanwani et al. (US. Pub. No. 2014/0372582 A1, hereinafter Ghanwani). Although the claims at issue are not identical, they are not patentably distinct from each other because, the co-pending ‘981 application claim 1 recites all of the limitations of instant application of claim 1 except for the terms in the limitation “a first virtual and a second virtual links between at least two of the data centers” and “ a second virtual link”. 
        For example, co-pending ‘981 claim 1 recites “a method of deploying a network service across a plurality of data centers, the data centers each having a cloud management server running a cloud computing management software to provision virtual infrastructure resources thereof for a first tenant among a plurality of tenants, said method comprising: this limitation is equivalent to the instant application limitation of claim 1 (“a method of deploying a network service across a plurality of data centers, said method comprising:”)
               “for each of the data centers, maintaining static inventory data that indicate virtual infrastructure resources that are available thereat to the first tenant; in response to a request for or relating to a network service for the first tenant, identifying a virtual network function associated with the network service”; these limitations are equivalent to the instant application limitation of claim 1 (“in response to a request for or relating to a network service, identifying virtual network functions associated with the network service and determining network connectivity requirements of the virtual network functions”);
       “generating commands to deploy the virtual network function based on a descriptor of the virtual network function”; and “selecting one of the data centers in which the virtual network function is to be deployed based on the descriptor of the virtual network function and the static inventory data of each of the data centers” these limitations are equivalent to the instant application limitation of claim 1 (“issuing commands to provision a first virtual link between at least two of the data centers in which the virtual network functions are to be deployed”);
             “and issuing the commands to the selected data center (i.e., one of the data center) to deploy the virtual network function.” this limitation is equivalent to the instant application limitation of claim 1 (“and issuing commands to provision a second virtual link to one of the data centers (i.e., the selected data center) in which the virtual network functions are to be deployed”). But, claim 1 of co-pending ‘981 fails to teach the terms in the limitation “a first virtual link between at least two of the data centers” and “ a second virtual link”. However, Sarva teaches a first virtual link between at least two of the data centers” and “ a second virtual link” (Sarva teaches in Fig. 1, ¶ [0017] and ¶ [0019] multi-data center (i.e., plurality of data centers) system having a data center. For example,  FIG. 1 illustrates data centers 32A-32X (collectively, “data centers 32”), which house servers (also called computing devices, computers, or compute nodes. As one examples, data center 32A houses servers 34A-34N (collectively, “servers 34”, also called “computing devices 34A-34N”) that may be configured to provide the infrastructure for virtual networks for communication (i.e., virtual network functions). As illustrated data centers 32A-32X are interconnected with one another and with customer networks associated with customers 46 via a service provider network 33, and each data center 32A provides an operating environment for applications and services for customers 46 coupled to the data center by service provider network 33).
       It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sarva by including a method of using a virtual network (i.e., virtual link) to facilitate a communication between a first and a second data center into the teachings of the co-pending ‘981 so that the software defined networking controller method can easily facilitate the virtual network (i.e., virtual link) between first and second data centers in order to improve latency, throughput, and reliability in an efficient manner.
Regarding claims 11 and 19.
Claims 11 and 19 incorporate substantively all the limitation of claim 1 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
         Note that the independent claims 11 and 19  limitations of co-pending ‘981 contain all the limitations of 
independent claim 1 of co-pending ‘981 in system and a non-transitory form and thus, it can be mapped to the instant application limitations of claims 11 and 19 as well.
Regarding claim 2.
      co-pending ‘981 fails to teach the method of claim 1, wherein the first virtual link is a multi-site virtual link that is provisioned across at least three data centers. However, Sarva teaches “wherein the first virtual link is a multi-site virtual link that is provisioned across at least three data centers” (note that multi-data centers include at least the claimed “three data centers. Therefore, Sarva teaches in Fig. 1 and ¶ [0017] multi-data center system. For example, FIG. 1 illustrates data centers 32A-32X (collectively, “data centers 32”.Also, see ¶ [0006]-[0008])).
          It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sarva by including a method of using multi-data centers  in distributed data centers to perform virtual communication computing devices, computers, or compute nodes within the infrastructure for virtual networks for communication into the teachings of the co-pending ‘981 and so that the method enables allowing users to transparently relocate data and applications over distance, protect datacenter against disaster, workload re-balancing and enable efficient collaboration between multi-data center sites.
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a system form and is rejected under the same rationale.
Regarding claim 3. 
        co-pending ‘981 fails to teach “wherein the first virtual link is a connection over a layer 2 extension network”. However, Sarva teaches wherein the first virtual link is a connection over a layer 2 extension network (Sarva teaches in ¶ [0009] a virtual network (i.e., virtual link) and further teaches in ¶ [0021]-[0022] each of data centers 32 includes a set of servers 34A-34N and coupled to a distribution layer of chassis switches 42A-42Y and a TOR switch 40 and the TOR switch 40 provide layer two (e.g., MAC) and/or layer 3 (e.g., IP) routing and/or switching functionality. Chassis switches 42 are coupled to IP fabric 44, which performs layer 3 routing to route network traffic between data centers 32 and customers 46 by service provider network 33).
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Sarva by including a method of using a virtual network (i.e., virtual link) and a Layer 2 and 3 between data centers into the teachings of the co-pending ‘981 in order to manage the network traffic in an efficient manner so that the data centers perform the predictable results.  
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a system form and is rejected under the same rationale.
Regarding claim 4. 
            co-pending ‘981 fails to teach “wherein the first virtual link is a connection over an Ethernet virtual private network (EVPN)”. However, Maino teaches wherein the first virtual link is a connection over an Ethernet virtual private network (EVPN) (Maino teaches in ¶ [0009] method generally includes receiving, by a first network device, an Ethernet virtual private network (EVPN) mobility event advertisement indicating a virtual machine (VM) moved from a first data center to a second data center. Also, see ¶ [0012]).
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Maino by including a method of using an Ethernet virtual private network (EVPN) in a data center into the teachings of the co-pending ‘981 in order to provide interface between EVPN mobility database and LISP mobility infrastructure to enable scalable data center inbound traffic optimization in the event of VM mobility, thus preventing a need to inject host routes into a border gateway protocol wide area network.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a system form and is rejected under the same rationale.
Regarding claim 5.
    co-pending ‘981 fails to teach “wherein the second virtual link is a connection over an overlay network provisioned within a single data center.” However, Ghanwani teaches wherein the second virtual link is a connection over an overlay network provisioned within a single data center (Ghanwani teaches in ¶ [0005] a virtual network (i.e., virtual link) provided to perform an overlay network that creates a plurality over Internet Protocol (IP) tunnels that may be used to isolation traffic associated with different customers of a single data center to provide an overlay network that is completely independent from the underlying network devices, or underlay network).
         It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ghanwani by including a method of using virtual network and overlay network connection in a single data center into the teachings of the co-pending ‘981 in order to redirect traffic from one data center to a single data center when a network event is detected. 
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a system form and is rejected under the same rationale.
Regarding claim 6.
          co-pending ‘981 claim 8 recites “wherein the commands to deploy the virtual network function are generated based also on a descriptor of the network service.” This limitation is equivalent to the instant application limitation of claim 6 (“wherein the virtual network functions associated with the network service are identified by parsing a descriptor of the network service”).
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a system form and is rejected under the same rationale.
Regarding claim 7.
           co-pending ‘981 claim 9 recites “wherein the descriptor of the network service defines (i.e., determines) first and second virtual network functions that are associated with the network service and requires connectivity between the first and second virtual network functions”; and “after deployment of the first virtual network function in a first data center, a second data center in which the second virtual network function is to be deployed is selected only if there is connectivity between the first data center and the second data center”. These limitations are equivalent to the instant application limitation of claim 7 (“wherein the network connectivity requirements of the virtual network functions are determined (i.e., defines) by parsing the descriptor of the network service”).
Regarding claim 17.
      Claim 17 incorporates substantively all the limitation of claim 7 in a system form and is rejected under the same rationale. 
          Therefore, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 9.
       co-pending ‘981 claim 7 recites “wherein the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, the first number being less than the second number and the third number being greater than the second number by at least one order of magnitude, and the criterion sets forth a particular type of data center that can be selected, the different types of data centers including a core data center, a regional data center, and an edge data center.” This limitation is equivalent to the instant application limitation of claim 9 (“wherein the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude.”).

Regarding claim 10.
       co-pending ‘021 claim 8 recites “wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and the data center is one of the edge data centers and include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.” This limitation is equivalent to the instant application limitation of claim 10 (“wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned, and the edge data centers include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sarva et al. (US. Pub. No. 2020/0162377 A1, hereinafter Sarva).

Regarding claim 1.
       Sarva teaches a method of deploying a network service across a plurality of data centers (Sarva teaches in Fig. 1 and ¶ [0017] multi-data center(i.e., plurality of data centers). Also, see ¶ [0006]-[0008] and ¶ [0019] primary data center and other data center e.g., remote data center (i.e., plurality of data centers), said method comprising: in response to a request for or relating to a network service, identifying virtual network functions associated with the network service and determining network connectivity requirements of the virtual network functions (Sarva teaches in Fig. 1, ¶ [0017] and ¶ [0019] multi-data center (i.e., plurality of data centers) system having a data center. For example,  FIG. 1 illustrates data centers 32A-32X (collectively, “data centers 32”), which house servers (also called computing devices, computers, or compute nodes. As one examples, data center 32A houses servers 34A-34N (collectively, “servers 34”, also called “computing devices 34A-34N”) that may be configured to provide the infrastructure for virtual networks for communication (i.e., virtual network functions). As illustrated data centers 32A-32X are interconnected with one another and with customer networks associated with customers 46 via a service provider network 33, and each data center 32A provides an operating environment for applications and services for customers 46 coupled to the data center by service provider network 33); 
         issuing commands to provision a first virtual link between at least two of the data centers in which the virtual network functions are to be deployed (note that the data center 32A-32X includes more than one data center which is equivalent to the claimed “at least two data centers”. Sarva teaches in Fig. 1 and ¶ [0017] in a multi-data center system in a virtual networks communication is provided. For example, as illustrated in Fig. 1, data centers 32A-32X (collectively, “data centers 32”) (i.e., the claimed “at least two of data centers”) virtually communicating and further teaches in ¶ [0023] that the Virtual Network Controller (VNC) or Software Defined Network (SDN) used for facilitating the operation of one or more virtual networks (i.e., one or more virtual networks include “first and second virtual links” and thus, one of the virtual networks here is equivalent to the claimed “a first virtual link”) within data center 32A. For example, application deployment specialist that uses a common interface to create and deploy virtual computing environment topologies to virtualized network controller 36 for provisioning within the computing infrastructure. Also, see ¶ [0006] and ¶ [0009] SDN may facilitate operation of one or more virtual networks (i.e., the claimed “a first virtual link”). For example, provide shared resources to facilitate operation of one or more virtual networks within other data centers); and
       issuing commands to provision a second virtual link to one of the data centers in which the virtual network functions are to be deployed (Sarva teaches in Figs. 1-3, ¶ [0017] and ¶ [0057] in a multi-data center system in a virtual networks communication is provided. For example, as illustrated in Fig. 1, data 
data center 32A houses servers 34A-34N (collectively, “servers 34”, also called “computing devices 34A-34N”) that may be configured to provide the infrastructure for virtual networks for communication and the distributed SDN controller to facilitate operation of a second virtual network (i.e., a second virtual link) that includes one or more servers (306). For example, servers 34 of data center 132A may be configured to operate as control nodes 150C, 152C to generate instructions to use one or more optimal paths of route information to facilitate operation of vRouter 170C and further teaches in ¶ [0023] the SDN used for facilitating the operation of one or more virtual networks (i.e., one or more virtual networks include “first and second virtual links” and thus, one of the virtual networks here is equivalent to the claimed “a second virtual link”) within data center 32A).
Regarding claim 2. 
       Sarva teaches wherein the first virtual link is a multi-site virtual link that is provisioned across at least three data centers (note that multi-data center system include multiple data centers for example, 32A-32X which are equivalent to the claimed “three data centers. Therefore, Sarva teaches in Fig. 1 and ¶ [0017] multi-data center system. For example, FIG. 1 illustrates data centers 32A-32X (collectively, “data centers 32” that may be configured to provide the infrastructure for virtual networks (i.e., first virtual link) for communication .Also, see ¶ [0006]-[0008])).
Regarding claim 3. 
       Sarva teaches wherein the first virtual link is a connection over a layer 2 extension network (Sarva teaches in ¶ [0009] a virtual network (i.e., virtual link) and further teaches in ¶ [0021]-[0022] each of data centers 32 includes a set of servers 34A-34N and coupled to a distribution layer of chassis switches 42A-42Y and a TOR switch 40 and the TOR switch 40 provide layer two (e.g., MAC) (i.e., an extension network)  and/or layer 3 (e.g., IP) routing and/or switching functionality. Chassis switches 42 are coupled to IP fabric 44, which performs layer 3 routing to route network traffic between data centers 32 and customers 46 by service provider network 33).
Regarding claim 9. 
      Sarva teaches wherein the data centers include a first number of core data centers, a second number of regional data centers, and a third number of edge data centers, and the first number is less than the second number and the third number is greater than the second number by at least one order of magnitude (note that the multi-data center system includes different distributed data centers in different sizes. Sarva teaches in Fig. 1, ¶ [0035] the SDN controller cluster may facilitate operation of one or more virtual networks within virtual network controller 36) is deployed in large centralized data centers e.g., data center 32A, (i.e., the claimed “core data centers”), one or more virtual networks within other data centers e.g., remotely manage compute nodes in small distributed small data centers (i.e., the claimed “regional data centers”) and further teaches about the size deference between multiple data centers. For example, in ¶ [0017]-[0018] multi-data center system having a data center in which examples of the techniques described herein may be implemented. FIG. 1 illustrates data centers 32A-32X (collectively, “data centers 32”) and data center 32A houses servers 34A-34N (collectively, “servers 34”, also called “computing devices 34A-34N”) that may be configured to provide the infrastructure for virtual networks for communication. The other data centers 32B-32X may be similar to data center 32A, but there may be certain differences. For example, the other data centers 32B-32X may be smaller size data centers in the sense that one or more of the other data centers 32 have limited computation resources. These indicate different numbers of data centers scale and number of sizes and thus, equivalent to the claimed “at least one order of magnitude”).
Regarding claims 11 and 19.
Claims 11 and 19 incorporate substantively all the limitation of claim 1 in a system and a non-transitory computer readable medium form and are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017] and ¶ [0091].
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarva in view of Maino.

Regarding claim 4. Sarva teaches the method of claim 2.
           Sarva does not explicitly teach wherein the first virtual link is a connection over an Ethernet virtual private network (EVPN).
          However, Maino teaches wherein the first virtual link is a connection over an Ethernet virtual private network (EVPN) (Maino teaches in ¶ [0009] method generally includes receiving, by a first network device, an Ethernet virtual private network (EVPN) mobility event advertisement indicating a virtual machine (VM) moved from a first data center to a second data center. Also, see ¶ [0012]).
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Maino by including a method of using an Ethernet virtual private network (EVPN) in a data center into the teachings of Sarva invention. One would have been motivated to do so since this method involves receiving an Ethernet virtual private network (EVPN) mobility event advertisement indicating a virtual machine (VM) moved from first data center to second data center via a network device and the data center of the mobility event advertisement in response to receiving the advertisement, where the second network device is notified through EVPN mobility notification so that the method allows a sender to redirect traffic to the data center at which the VM is located, thus eliminating sub-optimal detour through the data center from which the VM is departed. The method enables providing interface between EVPN mobility database and further preventing a need to inject host routes into a border gateway protocol wide area network in an efficient manner.

Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarva in view of Ghanwani.

Regarding claim 5. Sarva teaches the method of claim 1.
         Sarva does not explicitly teach wherein the second virtual link is a connection over an overlay network provisioned within a single data center.
         However, Ghanwani wherein the second virtual link is a connection over an overlay network provisioned within a single data center (Ghanwani teaches in ¶ [0005] a virtual network (i.e., virtual link) provided to perform an overlay network that creates a plurality over Internet Protocol (IP) tunnels that may be used to isolation traffic associated with different customers of a single data center to provide an overlay network that is completely independent from the underlying network devices, or underlay network).
         It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ghanwani by including a method of using virtual network and overlay network connection in a single data center into the teachings of Sarva invention. One would have been motivated to do so in order to efficiently redirect traffic from one data center to a single data center when a network event is detected. 
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarva in view of Brun (US. Pub. No. 2017/0230257 A1, hereinafter Brun).

Regarding claim 6. Sarva teaches the method of claim 1.
       Sarva does not explicitly teach wherein the virtual network functions associated with the network service are identified by parsing a descriptor of the network service. 
       However, Brun teaches wherein the virtual network functions associated with the network service are identified by parsing a descriptor of the network service (Brun teaches in ¶ [0016] provide a method for the declarative provisioning of complex services. In particular, a “service descriptor” for the service and descriptors for any entities associated with the service and an apparatus are described that receives a command to provision a service and translates the command into a sequence of actions on underlying physical, logical and virtual infrastructure (i.e., virtual network functions). Also, see ¶ [0021], ¶ [0029] and ¶ [0057]).        
          It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Brun by including a method of providing a service descriptor based on a received command into the teachings of Sarva invention. One would have been motivated to do so since this method involves accessing a descriptor for the service. A multiple references required to implement the service are identified using the descriptor. The reference is a definition of a parameter and indicates a type of entity to be used as a value of the parameter and thus provides simple and maintainable method to automate the creation and maintenance of complex services and further the coding errors that can easily occur in hand-coded transition processes are avoided.

Regarding claim 7. 
         Brun further teaches wherein the network connectivity requirements of the virtual network functions are determined by parsing the descriptor of the network service (Brun teaches in ¶ [0057] a set of connected network addresses, such as one or more Internet protocol ranges. When no sub-services are provisioned these network definitions may be seen as parameter place holders, e.g. defining the name of a network. The sub-services may be defined as entities with associated descriptors that are instantiated. In the examples described below instances of the network definitions 635, 640, 645, 650 may indeed be passed as parameters into entities 610, 655, 660 and 655. Also, see ¶ [0061] the graph definition 670 defines how elements may be conditionally passed as parameters to determine a network connectivity of the sub-services, e.g. conditionally based on an instantiated configuration of the onsite service 605.).
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Brun by including a method of providing a service descriptor based on a received command to set a connected network into the teachings of Sarva invention. One would have been motivated to do so since this method involves accessing a descriptor for the service and so that the network connectivity of the sub-services secured efficiently.
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in a system form is are rejected under the same rationale. Furthermore, regarding the claim limitations of server and non-transitory, Sarva teaches in ¶ [0017].

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Sarva in view of Guim Bernat et al. (US. Pub. No. 2019/0278631 A1, hereinafter Guim).
Regarding claim 10. Sarva teaches the method of claim 9.
          Sarva as a whole teaches wherein the data centers each include hardware resources from which the virtual infrastructure resources are provisioned (Sarva teaches in ¶ [0026] the computing devices (e.g., servers 34) may provide shared resources that can be used for analytics and database management, as well as other tasks, for the virtual networks of the other data centers 34).
        Sarva does not explicitly teach the edge data centers include hardware resources installed at an edge data center location and mounted on a plurality of radio towers.
      However, Guim teaches the edge data centers include hardware resources installed at an edge data center location and mounted on a plurality of radio towers (Guim teaches in ¶ [0026]-[0027] edge resources that serve as points of aggregation, such as a base station or cell tower and data management for edge architectures can also be used in network environments other than mobile communication networks, including in enterprise and fixed area networks, and virtualized Radio Access Networks (vRAN) environment of an enterprise data center or as an access point or point of aggregation for an internet service hub of a cloud data center. The composed node can function as an edge resource, for example, a storage server located at the edge of a network data center. Various data center hardware resources, such as compute modules and further teaches in ¶ [0033] that base station/cell towers, radio access networks (RAN), branch offices and edge servers, all of which can function as access points for the devices 202 performing the functions).
             It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Guim by including a method of providing a compute resource that is coupled to a data resource to execute a logic to receive a request over a network to store data in the data resource, and the request to specify a criteria for managing the data. The data is stored at an address range of the data resource assigned to a device from which the data is originated. The data stored at the address range is managed of the data resource assigned to the device including removal of the data from the address range upon a determination that the data no longer satisfies the criteria and so that the data management provides lower total cost of ownership, conditional data lifetime based on quality of service (QoS), improved data management, event-based automatic data removal, which is critical to many edge use cases, and optimization of storage resources for edge resources having small form factors. The compute resources perform the data migration logic and accelerator logic to monitor and remove the chunks of data that no longer satisfy the criteria stored in the table structure. The data management and migration processes can efficiently reduce the amount of data that is stored at an edge resource.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The Examiner performed a search and the closest prior art of record found are Golbourn et al. (US. Pub. No. 2011/0179109 A) and Kapadekar et al. (US. Pub. No. 2007/0093243 A1). However, these prior art of record do not explicitly teach the allowable subject matter of claims 8, 18 and 20 “a second data center having a second cloud management server running a cloud computing management software configured to provision virtual infrastructure resources of the second data center for a plurality of tenants of the second data center, and the cloud computing management software running in the first cloud management server is different from the cloud computing management software running in the second cloud management server, and the commands issued to the data centers are each a generic command that is in a command format specified by neither the cloud computing management software running in the first cloud management server nor the cloud computing management software running in the second cloud management server.” 
     Therefore, Claims 8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable after the outstanding rejection overcome upon official response and if rewritten in independent form including all of the limitations of their base independent claims 1, 11 and 19 and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455